                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JOPHANEY HYPPOLITE,

            Petitioner,

v.                                  Case No: 2:16-cv-300-FtM-29NPM
                                       Case No. 2:11-CR-97-FTM-29CM
UNITED STATES OF AMERICA,

            Respondent.



                          OPINION AND ORDER

        This matter comes before the Court on Petitioner Jophaney

Hyppolite’s (Petitioner or Hyppolite) pro se Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody (Cr. Doc. #671; Cv. Doc. #1) 1 and Memorandum of

Law to Support (Cr. Doc. #672; Cv. Doc. #2) filed on April 21,

2016.    The United States filed a Response in Opposition on May 23,

2016, to which Petitioner filed a Reply on June 8, 2016.       (Cv.

Docs. #8; #9).      Petitioner also filed a Sworn Declaration on

September 18, 2017.    (Cv. Doc. #12-5).   For the reasons set forth

below, Petitioner’s § 2255 motion is denied.

     Also pending before the Court are Petitioner’s Motion to Amend

(Cv. Doc. #10), Motion for Leave to Amend His Original Pending



1 The Court will refer to the underlying criminal docket, 2:11-cr-
00097-JES-CM-8, as “Cr. Doc.,” and will refer to the civil docket
as “Cv. Doc.”
Motion to Vacate (Cv. Doc. #11), and Third Amendment to Motion to

Vacate (Cv. Doc. #12).        Hyppolite’s motions to amend are granted

to the extent the Court will consider these claims as set forth

below.

                              I.    Procedural History

     On September 5, 2012, a federal grand jury in Fort Myers,

Florida    returned   a    twelve-count      Second     Superseding      Indictment

charging      Petitioner   and     six    co-defendants     with    various      drug

offenses.      (Cr. Doc. #282).      Count One charged Petitioner and six

others with conspiracy to manufacture, possession with intent to

distribute, and distribution of 280 grams or more of cocaine base,

also known as crack cocaine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A)(iii) and 846.            (Id., pp. 1-2).         In addition to the

conspiracy, Petitioner was charged in Count Six with knowing and

willful distribution and aiding and abetting the distribution of

cocaine base, also known as crack cocaine, on or about June 29,

2011, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and 18

U.S.C. § 2.      In Count Eleven, Hyppolite was charged with knowing

and willful distribution and aiding and abetting the distribution

of crack cocaine on or about September 27, 2011 in violation of 21

U.S.C.    §   841(a)(1),    (b)(1)(C).           On   September    14,   2012,    the

government filed a notice of intent to enhance Hyppolite’s sentence




                                         - 2 -
under 21 U.S.C. § 851 because he had at least two qualifying prior

drug convictions.      (Cr. Doc. #324).

       The   Court    conducted   an    eleven-day    trial.     After     the

government’s case-in-chief, defense counsel moved for judgment of

acquittal on Counts One, Six, and Eleven.          (Cr. Doc. #497, pp. 72-

73).    The Court granted the motion as to Count Six only, finding

the    government’s     witness   did    not   identify   Hyppolite   as     a

participant in the controlled buy on June 29, 2011.            (Id., pp. 83-

84).    On October 5, 2012, the jury returned a verdict finding

Hyppolite guilty of Counts One and Eleven.           (Cr. Doc. #383, pp. 1,

7).    As to Count One, the jury found that the amount of cocaine

base involved in the conspiracy was more than 280 grams.                 (Id.,

pp. 2-3).

       Hyppolite was sentenced on January 23, 2013. (Cr. Doc. #449).

Because Hyppolite was found guilty of a conspiracy involving more

than 280 grams of cocaine based under 21 U.S.C. § 841(b)(1)(A)(iii)

and had three prior felony drug convictions, he faced a mandatory

term of life imprisonment.        The undersigned sentenced Petitioner

to a term of life imprisonment as to Count One, and 30 years of

imprisonment as to Count Eleven, to be served concurrently.              (Cr.

Doc. #449, p. 2).      In addition, the undersigned imposed a term of

supervised release of ten years as to Count One and six years as

to Count Eleven to run concurrently.           (Id., p. 3).




                                   - 3 -
     Petitioner filed a Notice of Appeal on January 27, 2013. (Cr.

Doc. #452).     On direct appeal, Hyppolite raised the following six

issues: (1) there was insufficient evidence to support a conviction

for a single conspiracy under Count One; (2) he was denied due

process due to the particular informants who participated in the

government’s    investigation;   (3)   the    district   court   failed    to

provide a multiple conspiracy jury instruction and submit a special

verdict   for   finding   individual   drug   quantity   attributable      to

Hyppolite; (4) the district court erred in imposing the drug

premises enhancement; (5) the district court erred in imposing the

manager role enhancement; and (6) the government’s 21 U.S.C. § 851

notice was defective, misleading, and unconstitutional.               (See

Appellant’s Br., United States v. Hyppolite, 13-10471 (11th Cir.

Nov. 25, 2013)).    On June 25, 2015, the Eleventh Circuit affirmed

Petitioner’s convictions.     See United States v. Hyppolite, 609 F.

App’x 597, 612 (11th Cir. 2015).       Hyppolite did not petition for

a writ of certiorari with the Supreme Court of the United States.

     Now, Hyppolite seeks relief under 28 U.S.C. § 2255.                  The

government concedes that he timely filed his § 2255 motion (Cv.

Doc. #8, p. 4), and the Court agrees.




                                 - 4 -
                           I.    Legal Standards

A. Evidentiary Hearing and Appointment of Counsel

     A district court shall hold an evidentiary hearing on a habeas

corpus petition “unless the motion and the files and records of

the case conclusively show that the prisoner is entitled to no

relief[.]”    28 U.S.C. § 2255(b).       “[I]f the petitioner alleges

facts that, if true, would entitle him to relief, then the district

court should order an evidentiary hearing and rule on the merits

of his claim.”   Aron v. United States, 291 F.3d 708, 714-15 (11th

Cir. 2002) (citation omitted).      However, a district court is not

required to hold an evidentiary hearing where the petitioner’s

allegations   are   patently    frivolous,    based   upon   unsupported

generalizations, or affirmatively contradicted by the record.       See

id. at 715.

     To   establish   entitlement     to     an   evidentiary   hearing,

petitioner must “allege facts that would prove both that his

counsel performed deficiently and that he was prejudiced by his

counsel’s deficient performance.”     Hernandez v. United States, 778

F.3d 1230, 1232-33 (11th Cir. 2015).         The Court finds that the

record establishes that Petitioner is not entitled to relief and,

therefore, an evidentiary hearing is not required.

     Because Petitioner’s motion for an evidentiary hearing is

denied, appointment of counsel is not required under Rule 8(c),




                                 - 5 -
Rules Governing Section 2255 Proceedings for the United States

District      Court.         Petitioner   is    not   otherwise   entitled   to

appointment of counsel in this case.              See Barbour v. Haley, 471

F.3d 1222, 1227 (11th Cir. 2006) (stating there is no Sixth

Amendment      right     to     counsel    in   post-conviction      collateral

proceedings); see also Schultz v. Wainwright, 701 F.2d 900, 901

(11th Cir. 1983) (“Counsel must be appointed for an indigent

federal habeas petitioner only when the interest of justice or due

process so require.”).           Neither the interest of justice nor due

process requires the appointment of counsel here.

B. Ineffective Assistance of Trial and Appellate Counsel

     The legal standard for ineffective assistance of counsel

claims in a habeas proceeding is well established.                To prevail on

a claim of ineffective assistance of counsel, a habeas petitioner

must demonstrate both that (1) counsel's performance was deficient

because it fell below an objective standard of reasonableness and

(2) prejudice resulted because there is a reasonable probability

that,   but    for     the    deficient   performance,   the   result   of   the

proceeding would have been different.             See Hinton v. Alabama, 571

U.S. 263, 272-73 (2014) (citing Strickland v. Washington, 466 U.S.

668, 687, 694 (1984) and Padilla v. Kentucky, 559 U.S. 356, 366

(2010)).    “Because a petitioner's failure to show either deficient

performance or prejudice is fatal to a Strickland claim, a court




                                      - 6 -
need not address both Strickland prongs if the petitioner fails to

satisfy either of them.”       Kokal v. Sec'y, Dep't of Corr., 623 F.3d

1331, 1344 (11th Cir. 2010) (citations omitted).

      The   proper   measure    of   attorney       performance    is    “simply

reasonableness under prevailing professional norms” considering

all   the   circumstances.      Hinton,       571   U.S.   at   273     (internal

quotations and citations omitted).           “A fair assessment of attorney

performance requires that every effort be made to eliminate the

distorting effects of hindsight, to reconstruct the circumstances

of counsel's challenged conduct, and to evaluate the conduct from

counsel's perspective at the time.”           Strickland, 466 U.S. at 689;

see also Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (stating

courts must look to the facts at the time of counsel’s conduct).

This judicial scrutiny is highly deferential, and the Court adheres

to a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance.               See Strickland,

466 U.S. at 689-90.

      To be objectively unreasonable, the performance must be such

that no competent counsel would have taken the action.                  See Rose

v. McNeil, 634 F.3d 1224, 1241 (11th Cir. 2011); see also Hall v.

Thomas, 611 F.3d 1259, 1290 (11th Cir. 2010).               Additionally, an

attorney is not ineffective for failing to raise or preserve a

meritless issue.     See United States v. Winfield, 960 F.2d 970, 974




                                     - 7 -
(11th Cir. 1992); see also Ladd v. Jones, 864 F.2d 108, 109-10

(11th Cir. 1989).

      The same deficient performance and prejudice standards apply

to appellate counsel.      See Smith v. Robbins, 528 U.S. 259, 285-86

(2000); see also Roe, 528 U.S. at 476-77.           If the Court finds there

has been deficient performance, it must examine the merits of the

claim omitted on appeal.      If the omitted claim would have had a

reasonable probability of success on appeal, then the deficient

performance resulted in prejudice.            See Joiner v. United States,

103 F.3d 961, 963 (11th Cir. 1997).           Counsel is not deficient for

failing to raise non-meritorious claims on direct appeal.                  See

Diaz v. Sec=y for the Dep=t of Corr., 402 F.3d 1136, 1144-45 (11th

Cir. 2005).

                                  II.    Analysis

      Petitioner raises a total of            seven grounds for relief. 2

First, Petitioner argues trial counsel erred in failing to object

to   the   Court’s   imposition   of    two   separate   sentences   for   his

offenses when they were grouped together under U.S.S.G. § 3D1.2(d)

for the purpose of calculating his Sentencing Guidelines range.




2 The government argues Grounds One through Five are procedurally
barred.   (Cv. Doc. #8, pp. 5-6).    The Court disagrees because
claims of ineffective assistance of counsel are not subject to
procedural default. See Massaro v. United States, 538 U.S. 500,
504 (2003).   The Court, therefore, will address the merits of
Hyppolite’s claims.




                                    - 8 -
(Cr. Docs. #671, p. 4; #672, pp. 3-4; Cv. Doc. #1, p. 4; #2, pp.

3-4).   Second, Petitioner argues (a) trial and appellate counsel

failed to assert that the district court erred in failing to find

the amount of crack cocaine attributable to him for sentencing

purposes and (b) trial counsel failed to argue the evidence was

insufficient to find the entire amount of crack cocaine involved

in the conspiracy was attributable to him.    (Cr. Docs. #671, pp.

5-6; #672, pp. 4-5; Cv. Docs. #1, pp. 5-6; #2, pp. 4-5; #11).

Third, Hyppolite asserts trial counsel was ineffective in failing

to object to the calculation of his criminal history points. 3 (Cr.

Docs. #671, p. 7; #672, pp.5-6; Cv. Doc. #1, p. 7; #2, pp. 5-6).

     Fourth, Petitioner claims appellate counsel erred in failing

to assert on appeal that there was insufficient evidence to convict

him under Count Eleven.   (Cr. Doc. #671, pp. 8-9; #672, pp. 6-7;

Cv. Doc. #1, pp. 8-9; #2, pp. 6-7).    Fifth, Petitioner contends

appellate counsel failed to raise on appeal that Hyppolite’s mere

presence in the illegal activities was insufficient to sustain his

conviction for conspiracy under Count One.   (Cr. Doc. #672, pp. 7-

8; Cv. Doc. #2, pp. 7-8).   Sixth, Petitioner claims, pursuant to

Mathis v. United States, 136 S. Ct. 2243 (2016), that his prior

conviction under Fla. Stat. § 893.13(1) does not qualify him as a


3 Petitioner appears to abandon Ground Three in his Reply. (Cv.
Doc. #9, p. 5). Out of the abundance of caution, the Court will
address the merits of this ground for relief.




                              - 9 -
career offender for purposes of sentencing, and thus he must be

resentenced.     (Cv. Doc. #10).            Lastly, he argues trial counsel

rendered ineffective assistance during plea discussions.                          (Cv.

Doc. #12).    The Court addresses each in turn.

A. Ground One:         Failure      to   Object   to   Imposition       of    Separate
   Sentences

       Petitioner first argues defense counsel rendered ineffective

assistance in failing to object to the District Court’s imposition

of two separate sentences for his offenses of convictions when the

offenses were grouped under U.S.S.G. § 3D1.2(d) to calculate his

Guidelines range.       (Cr. Docs. #671, p. 4; #672, pp. 3-4; Cv. Doc.

#1, p. 4; #2, pp. 3-4).        He also states appellate counsel erred in

failing to assert this argument on appeal.              (Cr. Docs. #671, p. 4;

#672, pp. 3-4; Cv. Doc. #1, p. 4; #2, pp. 3-4).                   The government

maintains, in part, that Petitioner cannot show prejudice because

he confronted a mandatory life sentence under Count One, which

superseded his otherwise-applicable Guidelines range.                        (Cv. Doc.

#8, pp. 8-10).    The Court agrees with the government.

       Although Hyppolite’s conspiracy and distribution convictions

were   grouped   for    the   purposes       of   calculating     his    Sentencing

Guidelines range, the Court imposed separate sentences as to each

conviction.      Petitioner says the imposition of two sentences

amounted to procedural error.             The Court disagrees.          Indeed, the

former   Fifth   Circuit      has    admonished     judges   to    avoid       general




                                         - 10 -
sentences    because     it    is   more   desirable     to   impose    a   separate

sentence on each count.             See United States v. Johnson, 588 F.2d

961,   964   (5th     Cir.    1979)   (citation    omitted)     (“We    reiterate,

however, that such general sentences are bad business, leaving

all, including this Court, in a state of uncertainty as to just

what has been done.           All the defendant, probation officers, this

Court, and prison/parole authorities should be informed of the

specific sentence on each count[.]”).                   Petitioner’s claim that

this Court should have imposed a general (grouped) sentence lacks

any foundation in the law and, as a result, counsel was not

ineffective for failing to make this objection.

       Hyppolite has also failed to demonstrate prejudice.                    As the

government      points    out,      Hyppolite    faced    a   mandatory     minimum

sentence of life imprisonment as to Count One, which supplanted

his otherwise-applicable Guidelines range.                 (Cv. Doc. #8, pp. 8-

10).     What    is    more,     Petitioner     fails    to   allege,   let    alone

demonstrate, how his sentence would have been more favorable had

counsel asserted this objection.                Because the Court finds no

ineffective assistance of trial or appellate counsel, Ground One

is denied.

B. Ground Two:        Quantity of Crack Cocaine

       Petitioner asserts two challenges under Ground Two.                    First,

Petitioner argues that both trial and appellate counsel failed to




                                       - 11 -
assert   that   the   District    Court   erred   in     failing   to   make   an

individualized    finding    as    to     the   amount    of   crack    cocaine

attributable to him for sentencing purposes.             (Cr. Docs. #671, pp.

5-6; #672, pp. 4-5; Cv. Docs. #1, pp. 5-6; #2, pp. 4-5).                Second,

he contends trial counsel erred in failing to argue the evidence

was insufficient to find he conspired to manufacture, possess with

intent to distribute, and distribute more than 280 grams of crack

cocaine. 4   (Cv. Doc. #11).      The Court finds both challenges fail

for the following reasons.

     First, the jury found beyond a reasonable doubt that the

amount of cocaine base involved in the conspiracy under Count One

exceeded 280 grams.      (Cr. Doc. #383, p. 3).           This determination,

in addition to the Court’s finding of Hyppolite’s prior felony

drug convictions, made him subject to a statutory mandatory minimum

sentence of life imprisonment. See 21 U.S.C. § 841(b)(1)(A)(iii). 5

Considering the jury’s determination that Petitioner’s conspiracy

involved more than 280 grams of cocaine base (and this Court’s

finding of his three prior felony drug convictions), he was not




4 Petitioner asserts his second challenge under Ground Two in his
second motion to amend. (Cv. Doc. #11). The Court grants this
motion to the extent it addresses his claim above.

5 Apprendi v. New Jersey, 530 U.S. 466 (2000) requires that, other
than the fact of a prior conviction, any fact that increases the
penalty for a crime beyond the prescribed statutory maximum must
be submitted to a jury and proved beyond a reasonable doubt.




                                   - 12 -
eligible for a sentence less than life imprisonment.                          Petitioner

has, therefore, failed to show any prejudice.

      Next, the Eleventh Circuit rejected similar arguments on

direct appeal.      First, Hyppolite’s co-conspirator, Neheme Ductant,

argued the Court erred in failing to make an individualized finding

as   to   the   amount     of    crack     cocaine       attributable      to    him   at

sentencing.     (See Appellant’s Br., United States v. Hyppolite, 13-

10471 (11th Cir. Nov. 25, 2013)).                 Second, Hyppolite argued that

there was insufficient evidence to support the jury’s drug and

quantity    verdict.        (See       Appellant’s       Br.,    United       States    v.

Hyppolite, 13-10471 (11th Cir. Nov. 25, 2013)).                          The Eleventh

Circuit    found    (1)    the       government    did    not    have    to     show   the

particular quantity of drugs attributable to each defendant for

purposes   of     establish      a    conspiracy    and    (b)     the   evidence      was

sufficient to establish the quantity of drugs at issue.                                See

Hyppolite, 609 F. App’x at 603 n.4 (citing United States v.

Curbelo, 726 F.3d 1260, 1268-1271 (11th Cir. 2013)).

      Lastly, to the extent Petitioner alleges the evidence was

insufficient to find he conspired to manufacture, possess with

intent to distribute, and distribute 280 grams or more of crack

cocaine,    the    Court    disagrees.            “To    convict    a    defendant      of

conspiracy under 21 U.S.C. § 846, the Government must prove (1) an

agreement existed between the defendant and at least one other




                                         - 13 -
person, (2) the defendant knew the object of the conspiracy and

the   object   was   illegal,   and   (3)   the   defendant    knowingly   and

voluntarily participated in the conspiracy.”          Curbelo, 726 F.3d at

1269.   Notably, the evidence does not need to show that a defendant

himself manufactured, possessed with intent to distribute, and

distributed 280 grams or more of crack cocaine.               See id. (citing

Salinas v. United States, 522 U.S. 52, 63 (1997).               “Instead, the

Government only needed to prove Defendant joined a conspiracy that

had the ‘object’ of manufacturing or possession with intent to

distribute more than” 280 grams of crack cocaine.”             Id. (citing 21

U.S.C. § 846).       “The partners in the criminal plan must agree to

pursue the same criminal objective and may divide up the work, yet

each is responsible for the acts of each other.”               Id. (citations

omitted) (emphasis added).

      At trial, Hyppolite was identified as a mid-level manager of

the drug trafficking organization (“DTO”) who oversaw and sold

crack cocaine from the Kimble Drive apartment, sold crack cocaine

from the Breeze Drive apartment, and recruited other members.              In

July 2011, law enforcement intercepted phone calls with a number

associated with co-conspirator, Rick Jean.           Those calls concerned

communications between Hyppolite and several other co-conspirators

about crack cocaine, money, and the like.




                                  - 14 -
     In    April    2011,   confidential      informant,   Beth   Ann   Torta

(“Torta”) began purchasing cocaine from DTO members.              Torta had

direct    contact   with    Hyppolite   and    other   members    and   began

purchasing crack cocaine from them for over one year.             On May 26,

2011, Torta purchased $100 worth of crack cocaine from member,

Rick Jean.     Hyppolite was also present during the transaction.

Thereafter, on June 29, 2011, Torta purchased $100 worth of crack

cocaine from Hyppolite at the Kimble Drive distribution house.             On

October 18, 2011, law enforcement executed search warrants at

multiple residences associated with the conspiracy.           Hyppolite was

found at the Kimble Drive location with, among other things, two

grams of crack cocaine, a crack pipe, and $956.

     Torta specifically testified that she had observed “ounces,

and ounces, and ounces, and ounces” of crack cocaine at the traps

over time.    (Cr. Doc. #494, p. 212).          Michael Dupin, who joined

the conspiracy in or about June 2011 (which was after Hyppolite

claims he joined it) testified that, during his three or four

months working at one of the traps, he saw a total of 11 or 12

cookies of cocaine and, at least half a dozen times, observed

multi-ounces of crack cocaine. Jennifer Sander, a low-level member

of the conspiracy, testified that she personally had sold thousands

of dollars’ worth of crack cocaine and estimated that she was

personally responsible for distributing more than ten ounces of




                                  - 15 -
crack cocaine.     Given the quantities distributed by the lower-

level individuals, it is reasonably foreseeable that Hyppolite

conspired to manufacture, possess with intent to distribute, and

distribute more than 280 grams of crack cocaine given his role in

the conspiracy.    His second challenge is, therefore, rejected.       In

sum, considering all the above, the Court finds Ground Two is

denied.

C. Ground Three:   Failure to Object to Criminal History Points

     Under Ground Three, Petitioner argues trial counsel rendered

ineffective assistance of counsel in failing to object to the

calculation of his criminal history points under the Presentence

Investigation Report.    (Cr. Docs. #671, p. 7; #672, pp.5-6; Cv.

Doc. #1, p. 7; #2, pp. 5-6).    Hyppolite alleges he should have not

received points for certain offenses because the sentences ran

concurrent or he did not serve enough prison time for specific

offenses to count.      The government responds that Petitioner’s

argument fails for two reasons.    (Cv. Doc. #8, p. 12-13).        First,

the government states regardless of his total criminal history

points, his Criminal History Category was required to be a Category

VI given his career offender status.        (Id.).      Second, and most

important, the government argues an objection to the calculation

of   Hyppolite’s   Guidelines   range    would   have    been   pointless

considering he faced a mandatory sentence of life imprisonment.




                                - 16 -
(Id., p. 12). The Court agrees and finds no ineffective assistance

of counsel.

     First,   regardless   of   his   total   criminal   history   points,

Hyppolite’s Criminal History Category was mandated to be VI under

the Sentencing Guidelines.       See U.S.S.G. § 4B1.1(b) (“A career

offender’s criminal history category in every case under this

subsection shall be Category VI.”). Second, due to his three prior

felony drug convictions, he faced a mandatory minimum sentence of

life imprisonment, which, as stated above, replaced his Guidelines

range. Thus, for these reasons, counsel’s objection to Hyppolite’s

criminal history points would have been futile in an effort to

affect his term of imprisonment.          As a result, Petitioner has

failed to set forth a claim for ineffective assistance of trial or

appellate counsel.   Ground Three is, therefore, denied.

D. Ground Four:   Insufficient Evidence to Support Count Eleven

     Petitioner maintains counsel erred in failing to assert on

appeal there was insufficient evidence to convict him of aiding

and abetting the distribution of cocaine under Count Eleven.         (Cr.

Doc. #671, pp. 8-9; #672, pp. 6-7; Cv. Doc. #1, pp. 8-9; #2, pp.

6-7). The government argues Ground Four fails because the evidence

showed he distributed crack cocaine and it was unnecessary for

Petitioner to be found guilty of both distribution and aiding and




                                 - 17 -
abetting under Count Eleven.       (Cv. Doc. #8, pp. 13-14).      The Court

agrees with the government.

     Count   Eleven    charged   that    Petitioner   did    “knowingly   and

willfully distribute and aid and abet the distribution” of crack

cocaine on or about September 27, 2011.         (Cr. Doc. #282).     It was

not necessary for Hyppolite to be found guilty of both distribution

and aiding and abetting.         See United States v. Mozie, 752 F.3d

1271, 1283-84 (11th Cir. 2014) (internal citations and quotations

omitted) (superseded by statute on other grounds) (“[W]e have held

again and again that where an indictment charges in the conjunctive

several means of violating a statute, a conviction may be obtained

on proof of only one of the means.”).

     Petitioner does not dispute that he distributed crack cocaine

on September 27, 2011. The Court finds the evidence was sufficient

to convict him of distribution under Count Eleven.             To convict a

defendant    of   distribution     of    a   controlled     substance,    the

government   must     prove    three    elements:   “(1)    knowledge;    (2)

possession; and (3) intent to distribute.”                 United States v.

Flanders, 752 F.3d 1317, 1332 (11th Cir. 2014) (citation omitted).

     The evidence was sufficient for a reasonable jury to conclude

that Hyppolite distributed crack cocaine under Count Eleven.               At

trial,   Jennifer     Nicole   Sander    (“Sander”)   testified    that    on

September 27, 2011, she, along with Torta, purchased crack cocaine




                                   - 18 -
from “Mike Larry” at a shed on Kimble Drive.            (Cr. Doc. #491, pp.

258-260).      Torta corroborated this testimony at trial, testifying

that she purchased crack cocaine from “Bo” on September 27, 2011,

in the presence of Sander.           (Cr. Doc. #495, p. 164).          Torta

identified “Bo” and “Mike” as Hyppolite.         (Id., p. 147).      Because

the evidence was sufficient to convict Hyppolite of distribution

under Count Eleven, Petitioner fails to show any error by trial or

appellate counsel.      Accordingly, Ground Four is denied.

E. Ground Five:     Insufficient Evidence to Support Count One

       Under   Ground   Five,   Petitioner   contends    appellate   counsel

rendered ineffective assistance of counsel by failing to assert on

appeal that his mere presence at the scene of illegal activity was

insufficient to sustain a conviction for conspiracy under Count

One.     (Cr. Doc. #672, pp. 7-8; Cv. Doc. #2, pp. 7-8).                The

government asserts Ground Five fails because (a) the sufficiency

of the evidence as related to Count One was raised and resolved on

direct appeal and (b) Petitioner’s conclusory allegations are

inadequate to state a claim for ineffective assistance of counsel.

(Cv. Doc. #8, pp. 14-15).        For the reasons below, the Court finds

Ground Five is due to be denied.

       First, the Court already rejected defense counsel’s argument

at trial that Hyppolite’s mere presence in the illegal activity

did not make him an active part of the conspiracy.          (Cr. Doc. #497,




                                   - 19 -
pp. 72, 82).      Still unpersuaded by Hyppolite’s argument, the Court

reiterates its finding that the evidence was sufficient to justify

a guilty verdict as to Petitioner under Count One.             (Id., p. 82).

       Second, appellate counsel’s decision to forego the “mere

presence” argument was reasonable since there was ample evidence

of the conspiracy in this case.        The Eleventh Circuit specifically

found “unavailing” the argument that the evidence was insufficient

to establish a single conspiracy.         Hyppolite, 609 F. App’x at 603

n.4.      While    Petitioner   is     correct   that   mere    presence   is

insufficient to establish a conspiracy, United States v. Jimenz,

564 F.3d 1280, 1285 (11th Cir. 2009), the evidence presented at

Petitioner’s trial indicated much more than mere presence. Indeed,

the evidence introduced at trial showed Hyppolite sold crack

cocaine from more than one trap house and had many intercepted

communications with other co-conspirators about crack cocaine,

money,   and   related    matters.      Additionally,    upon    Hyppolite’s

arrest, law enforcement found, among other things, crack cocaine,

drug paraphernalia, and $956.

       The jury was also specifically instructed that mere presence

was not enough:

            But simply being present at the scene of an
            event or merely associating with certain
            people and discussing common goals and
            interests does not establish proof of a
            conspiracy. Also a person who does not know
            about a conspiracy but happens to act in a way




                                     - 20 -
            that advances some purpose of one does not
            automatically become a conspirator.

(Cr. Doc. #378, pp. 12-13).          The jury found that a conspiracy

existed and Petitioner was a participant, and the Court does not

find    error   in   the    attorney’s   choice   of   appellate   issues.

Accordingly, Ground Five is denied.

F. Ground Six:   Validity of Prior Drug Convictions for Sentence
   Enhancement under U.S.S.G. § 4B1.1

       Petitioner asserts Ground Six in his first motion to amend

his § 2255 motion.         (Cv. Doc. #10).   As stated above, the Court

grants this motion to the extent it addresses his argument below.

       In relying upon Mathis v. United States, 136 S. Ct. 2243

(2016), Petitioner argues that his Florida convictions for the

sale, manufacture, delivery, or possession of cocaine do not

qualify as “controlled substance offense[s]” under U.S.S.G. §

4B1.1(a).    (Cv. Doc. #10).      The Court disagrees.

       Under the 2014 United States Sentencing Guidelines Manual, a

defendant convicted of a controlled substance offense is a career

offender under § 4B1.1(a) if he “has at least two prior felony

convictions of . . . a controlled substance offense.”              Crucial

here, the Guidelines define a “controlled substance offense” as:

            an offense . . . under . . . state law,
            punishable   by  imprisonment   for  a   term
            exceeding one year, that prohibits the
            manufacture, import, export, distribution or
            dispensing of a controlled substance . . . or
            the possession of a controlled substance . .




                                   - 21 -
             . with intent to manufacture, import, export,
             distribute, or dispense.

U.S.S.G. § 4B1.2(b).

       Hyppolite’s Base Offense Level was a 32 based upon the jury’s

finding that the cocaine base involved in the conspiracy exceeded

280 grams.     (Cr. Doc. #501, p. 20).          Petitioner was deemed a career

offender because he was at least 18 years-old when he committed

the underlying controlled substance offenses, and he had the

following prior felony convictions for a controlled substance

offense:

         •   Sale or Delivery of Cocaine, in the Circuit
             Court, Twentieth Judicial Circuit, in Lee
             County, Florida (Case No. 07-CF-19769); and

         •   Possession   of   Cocaine  with   Intent   to
             Sell/Manufacture/Deliver,   in  the   Circuit
             Court, Eleventh Judicial Circuit, in Dade
             County, Florida (Case No. F08-23084B)

As a career offender, Hyppolite’s Total Offense Level became 37

and his Criminal History Category was a VI.                         (Id., p. 30).

Petitioner alleges that, under Mathis, his prior convictions for

the sale, manufacture, delivery, or possession of cocaine under

Fla.   Stat.   §   893.13   do   not    qualify     as    “controlled     substance

offense[s]”     and,   therefore,      he   is   not     eligible   for   a   career

offender sentencing enhancement.             (Cv. Docs. #10; #11).            Ground

Six fails for two reasons.




                                       - 22 -
     First, Hyppolite’s reliance on Mathis is misplaced.               This Court

has already held that “[n]othing in Mathis . . . suggests that the

sale of cocaine under Florida Statute § 893.13 is no longer a

serious drug offense under § 4B1.2.”               Alterma v. United States,

No. 2:16-CV-450-FTM-38CM, 2017 WL 3537527, at *3 (M.D. Fla. Aug.

17, 2017); see also Ceasar v. United States, No. 2:17-CV-308-FTM-

38MRM, 2018 WL 1964197, at *4-5 (M.D. Fla. Apr. 26, 2018) (citing

United States v. Pridgeon, 853 F.3d 1192, 1197-98 (11th Cir. 2017);

United States v. Hill, 652 F. App’x 835, 836 (11th Cir. 2016)).

The Eleventh Circuit has held an offense under Fla. Stat. § 893.13

qualifies as a predicate “controlled substance offense” for career

offender status pursuant to U.S.S.G. § 4B1.2(b). See United States

v.    Smith,   775   F.3d    1262,    1268   (11th    Cir.    2014).     Because

Petitioner’s prior conviction was a serious drug offense, the Court

finds that Hyppolite’s Guidelines range was properly calculated.

Thus, there was no deficient performance by either counsel.

     Second, the Court finds Petitioner has failed to show prejudice

because his mandatory minimum sentence of life imprisonment under

Count    One   supplanted     his     Guidelines     calculation.       He   has,

therefore, failed to show a reasonable probability that he would

have     received    a      more     favorable     sentence     under    Mathis.

Consequently, Ground Six is denied.




                                      - 23 -
G. Ground Seven:    Ineffective Assistance of Counsel During Plea

  Discussions

      Lastly, Petitioner asserts Ground Seven in his third motion

to amend his § 2255 motion and sworn declaration.           (Cv. Doc. #12,

pp. 4-7; #12-5).        As the Court stated above, Petitioner’s third

motion to amend is granted to the extent Hyppolite’s claim is

discussed below.

      Under Ground Seven, Petitioner asserts defense counsel did

not   adequately   explain    his    potential   sentencing   consequences

before he pled not guilty and proceeded to trial.               (Id.).    In

particular, Hyppolite asserts that, when the government filed its

21 U.S.C. § 851 notice to enhance Hyppolite’s sentence, defense

counsel told him he did not qualify for a sentence enhancement of

mandatory life imprisonment because he needed at least three prior

felony drug convictions (although the statute only required two).

(Id.).

      Even   assuming    defense    counsel   performed   deficiently,   the

Court finds Hyppolite has failed to show prejudice.           “To establish

prejudice based on ineffective assistance in deciding whether to

plead guilty or go to trial, a defendant must show that there is

a reasonable probability that, but for counsel’s errors, he would

. . . have pleaded guilty and would [not] have insisted on going




                                    - 24 -
to trial.”      Pericles v. United States, 567 F. App’x 776, 781-782

(11th Cir. 2014) (internal citation and quotation marks omitted).

      Petitioner has not demonstrated prejudice because he cannot

show a reasonable probability he would have entered a guilty plea

if    counsel    had    properly   informed       him    of      his   sentencing

consequences.     First, Petitioner makes conflicting statements as

to whether he actually would have entered a straight plea.                 At one

point, he says he informed his lawyer he wanted to make a plea.

(Cv. Doc. #12-5).       Then, he states he told defense counsel he was

willing to plea, wanted counsel to see about a plea, and a plea

would have been accepted since it would have notified the Court

and government he would have accepted responsibility prior to

trial. (Cv. Docs. #12, p. 4; #12-5) (emphasis added). Petitioner’s

statements are contradictory and unpersuasive.

      Second, Petitioner’s “after the fact testimony concerning his

desire to plead, without more, is insufficient to establish that

but   for   counsel’s    alleged   advice    or   inaction,       he   would   have

accepted the plea offer.”           Diaz, 930 F.2d at 835 (rejecting

defendant’s claim he would have accepted a plea agreement when he

had   not   indicated    any   desire   to   plead      guilty    prior   to   his

conviction).     Although Petitioner says he would have pled guilty

instead of insisting on proceeding to trial, he strongly advocated




                                   - 25 -
his innocence at trial (and on appeal) and did not indicate he was

willing the plead otherwise.

       Third, Petitioner fails to cite or provide any evidence

showing he expressed a desire to enter a straight plea prior to

filing his third motion to amend his § 2255 motion.                      The only

evidence Petitioner has offered to support his claim that he would

have entered an open plea is his own self-serving statements, which

the Eleventh Circuit has held is insufficient, by itself, to show

prejudice.     See Chun Hei Lam v. United States, 716 F. App’x 850,

853 (11th Cir. 2017) (citing Diaz, 903 F.2d at 835)).               Besides his

“after   the   fact    testimony,”      Hyppolite   has   failed    to    show   a

reasonable probability that, but for his counsel’s errors, he would

have   entered    a   straight   plea    without    the   benefit   of    a   plea

agreement.     Diaz, 930 F.2d at 835.       Considering all the above, the

Court finds Ground Seven does not warrant relief.

       Accordingly, it is now

       ORDERED:

         1. Petitioner Jophaney Hyppolite’s Motion Under 28 U.S.C.

            § 2255 to Vacate, Set Aside or Correct Sentence by a

            Person in Federal Custody (Cr. Doc. #671; Cv. Doc. #1)

            is DENIED.

         2. Petitioner’s requests for an evidentiary hearing and the

            appointment of counsel are DENIED.




                                     - 26 -
       3. Petitioner’s    Motion   to   Amend   Petitioner’s   Motion   to

          Vacate (Cv. Doc. #10), Motion for Leave to Amend His

          Original Pending Motion to Vacate, Set Aside, or Correct

          Sentence Pursuant to 28 U.S.C. § 2255 (Cv. Doc. #11),

          and Third Amendment to Motion to Vacate (Cv. Doc. #12)

          are GRANTED to the extent that the argument(s) were

          considered above.

       4. The Clerk of the Court shall enter judgment accordingly

          and close the civil file.      The Clerk is further directed

          to place a copy of the civil Judgment in the criminal

          file.

     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.     A prisoner seeking a writ of habeas

corpus has no absolute entitlement to appeal a district court’s

denial of his petition.   28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).     “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(B)(2).       To make such

a showing, Petitioner “must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,”    Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.




                               - 27 -
322, 336 (2003) (citations omitted).        Petitioner has not made the

requisite   showing   in   these   circumstances.     Finally,   because

Petitioner is not entitled to a certificate of appealability, he

is not entitled to appeal in forma pauperis.

     DONE and ORDERED in Fort Myers, Florida this         30th   day of

September, 2019.




Copies:
All Parties of Record




                                   - 28 -
